Citation Nr: 0108467	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disorder.

3.  Entitlement to an increased evaluation for service-
connected chronic low back strain, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for service-
connected status post left medial meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
October 1991.  He served in the Southwest Asia theater of 
operations from January 16, 1991, to 
June 10, 1991.

This appeal arises from a May 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for PTSD and a cervical spine disorder, and which 
denied an increased evaluation for service-connected chronic 
low back strain, evaluated as 10 percent disabling.  The 
veteran's notice of disagreement was received in February 
1999.  The statement of the case was issued in March 1999.  
The substantive appeal was received in March 1999.  By a 
rating action dated in August 2000, the 10 percent disability 
rating assigned to chronic low back strain was increased to 
20 percent, effective from November 1997.

This appeal also stems from an April 1999 rating action which 
assigned a 20 percent disability evaluation for service-
connected status post left medial meniscectomy, from November 
6, 1997.  Further, pursuant to 38 C.F.R. § 4.30, a temporary 
total rating was assigned from January 12, 1998.  A 10 
percent disability evaluation for status post left medial 
meniscectomy was thereafter assigned, from March 1, 1998.  A 
notice of disagreement was received in March 1999.  The 
statement of the case was issued in June 1999.  The veteran's 
substantive appeal was received in February 2000.  Therein, 
the veteran indicated that he was in disagreement only with 
the 10 percent disability rating that was currently assigned  
to his left knee disability.

The Board of Veterans' Appeals (Board) notes that the veteran 
initally raised the claim for increased evaluations of his 
service-connected low back and left knee disorders on 
December 1, 1994.  This claim was filed contemporaneously 
with a claim for service connection.  However, while the 
issue of entitlement to service connection for PTSD, a right 
knee condition, a neck problem, and a bilateral heel disorder 
was addressed in a September 1995 rating action, the rating 
action failed to discuss the claims for increased 
evaluations.  The increased evaluation issues therefore 
remained outstanding.  As discussed above, the veteran was 
granted a 20 percent disability rating for chronic low back 
strain, from November 6, 1997.  He was also granted  a 20 
percent disability rating for status post left medial 
meniscectomy from November 6, 1997 to January 11, 1998.  The 
RO has not discussed the issues of whether the veteran was 
entitled to a disability rating in excess of 10 percent for 
chronic low back strain between the periods of December 1, 
1994 and November 6, 1997, and whether he was entitled to a 
compensable (increased) evaluation for status post left 
medial meniscectomy for the period between December 1, 1994 
and November 6, 1997.  These issues are not inextricably 
intertwined with the current appeal, and they are referred to 
the RO for the appropriate action.


In view of our finding that additional development is 
warranted, the issues of increased evaluations for service-
connected chronic low back strain and status post left medial 
meniscectomy will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  In September 1995, the RO denied service connection for 
PTSD and a chronic neck disorder, based upon a finding that 
there was no evidence of a current diagnosis of either 
condition. 

2.  The evidence received since the RO's September 1995 
decision clearly establishes that the veteran has been 
diagnosed as having PTSD and chronic cervical sprain/strain.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service 
connection for PTSD and a chronic neck disorder was a final 
decision.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record discloses that the veteran 
initially raised the issues of service connection for PTSD 
and a strained neck in December 1994, and that, in a rating 
action dated in September 1995, service connection for PTSD 
and a chronic neck disorder was denied.  The RO held there 
was no medical evidence establishing that the veteran had 
been diagnosed as having PTSD and/or a chronic disorder of 
the neck. The record further discloses that the veteran was 
provided notice of the September 1995 rating decision, and 
that he did not initiate an appeal.  Accordingly, the 
September 1995 rating decision became final.  38 U.S.C.A. 
§ 7105(c). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1995 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a neck or cervical spine disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 (1992).  
See also Robinette v. Brown, 8 Vet.App. 69 (1995).  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  Further, a claim for service connection 
for PTSD requires (1) a medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).

While the RO appears to have considered the veteran's claim 
for service connection for PTSD and a cervical spine disorder 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In this regard, using the guidelines set 
forth above, the Board finds that new and material evidence 
has been presented.  Hence, the claims concerning service 
connection for PTSD and a cervical spine disorder may be 
reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claims for service connection includes 
examination reports dated in March and May 2000, and medical 
records from the Buffalo Vet Center dated from June 1994 to 
February 2000.  Of significance in this matter, those medical 
records refer to and include diagnoses of PTSD.  The records 
and reports also reveal that the veteran has received 
treatment for complaints of neck pain, and that he has been 
diagnosed as having chronic neck strain/sprain.  The Board 
finds that this new evidence is not merely cumulative of 
other evidence of record, and must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the claims for service connection for PTSD and a 
cervical spine disorder are reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for PTSD.  To this extent only, 
the appeal is allowed.

New and material evidence has been presented to reopen the 
claim of service connection for a cervical spine disorder.  
To this extent only, the appeal is allowed.


REMAND

As discussed above, a claim for service connection for PTSD 
requires (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence".  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims -- both as to the evidence that a 
claimant must submit in order to make such a claim well 
grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury.  See 
generally Cohen v. Brown, 10 Vet.App. 128 (1997).

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat . . . [and] must 
provide adequate reasons or bases for its finding, including 
a clear analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his assertions that he had 
exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 11 Vet.App. 353 (1998).

If it is determined that the veteran was not involved in 
combat, the Board nevertheless has long recognized a duty to 
assist the veteran under 38 U.S.C.A. § 5107(a) (recently 
replaced by 38 U.S.C.A. § 5103A) with respect to verification 
of his claimed stressors.  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet.App. 190 (1991), 
aff'd on reconsideration, 1 Vet.App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet.App. 614 (1992).  In Zarycki v. Brown, 
6 Vet.App. 91 (1993), the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court's analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown, supra.

The veteran contends that he has PTSD as a result of his 
experiences during the Gulf War.  In addition to his 
assertion that he actually engaged in combat, he has supplied 
details of barbarous acts he asserts were committed by 
members of his unit.  This included a description of how the 
members of his unit beat a young boy to death.  He states he 
saw civilians who had been maimed by land mines and booby 
traps.  He claimed (at his May 2000 examination) to possess a 
videotape that documents the atrocities he witnessed.  He 
also maintains he was in close proximity to areas that came 
under SCUD missile attacks.  He reports that he participated 
in the collection of the dead and the burying of the bodies 
in trenches left by his unit's ACE vehicles.  Finally, the 
veteran maintains that, on numerous occasions, he was 
personally involved in the disarmament of land mines and 
unexploded bombs.  

The veteran's service personnel records indicate that he was 
attached to Company C of the 12th Engineer Brigade from May 
16, 1988, to October 24, 1991.  He served in the Southwest 
Asia theater of Operations from January 15, 1991, to June 10, 
1991.  His military occupational specialty (MOS) was Combat 
Engineer.  The Board notes that the RO requested the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to assist in the verification of the veteran's alleged in-
service stressors.  However, the historical abstract received 
from USASCRUR pertained to Company A of the 12th Engineer 
Battalion, rather than Company C.  Moreover, there is also no 
evidence that the RO attempted to obtain copies of the 
morning reports from the veteran's unit.

To properly evaluate the veteran's claim, the Board finds 
that a further attempt to verify the veteran's claimed 
stressors is warranted.  The RO should contact the USASCRUR 
and the National Personnel Records Center (NPRC) to assist in 
attempting to verify the veteran's alleged stressors.  The 
Board acknowledges that some of the ambiguities in the record 
may make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, VA should be responsible for attempting to 
provide or obtain the material.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).

In addition to the foregoing, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this statute eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet.App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

The veteran's claims for service connection have been 
reopened, and therefore must be considered on the merits.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new statute.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  

With respect to the veteran's claim for an increased 
evaluation for status post left medial meniscectomy, the 
Board finds that the veteran's July 1999 VA orthopedic 
examination was inadequate for the purpose of evaluating the 
service-connected left knee disability.  The Court has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Wisch v. Brown, 8 Vet.App. 139 (1995) (a 
medical examination must specifically address pertinent 
issues, and the silence of an examiner cannot be relied upon 
as evidence against a claim).  

In the instant case, the report of the July 1999 orthopedic 
examination indicated that the veteran had a nearly full 
range of motion, and that all movements were performed pain-
free.  However, during the course of the examination, the 
veteran reported that he experienced increased pain and 
swelling of the left knee whenever he stood for prolonged 
periods of time or when he undertook activities that involved 
bending, twisting, lifting, squatting, or kneeling.  It was 
also observed that compression or movement of the patella 
caused increased pain.  In this respect, the July 1999 
examination did not fully evaluate the veteran's complaints 
of pain on movement and use, as required by DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Therein, the Court held that, in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court further held in 
DeLuca held that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The Board observes that the report of a December 1997 
orthopedic examination, which involved an evaluation of the 
veteran's low back, also did not adequately evaluate the 
veteran's complaints of pain on movement and use, as required 
by DeLuca v. Brown.  Similarly, the findings contained in a 
March 2000 orthopedic examination report, which was conducted 
by Main Medical Evaluation for the Social Security 
Administration and used by the RO in its August 2000 rating 
action, failed to include the necessary findings to meet the 
requirements set forth in DeLuca.  In this regard, the Board 
notes that, at the time of March 2000 examination, the 
veteran reported that his low back disability would be 
exacerbated by prolonged sitting or standing.  Based on the 
foregoing, the veteran should be afforded another VA 
orthopedic examination in order to adequately address the 
severity of his low back and left knee disabilities.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for PTSD and neck/cervical 
spine problems.  The veteran should also be asked 
to submit the names and address of any health care 
provider who has treated him for his service-
connected low back or left knee disabilities.  
After securing the necessary releases, the RO 
should obtain any such records (not already on 
file) and permanently associate them with the 
claims file.

2.  The RO should obtain copies of the veteran's 
complete outpatient and inpatient treatment 
records from the Buffalo VA Medical Center, 
Buffalo Vet Center, and any other identified VA 
facility since February 1999.  Once obtained, all 
records must be associated with the claims folder.

3.  The RO should take appropriate steps to 
contact the veteran and request that he furnish a 
complete detailed description of the specific 
incidents which he asserts produced the stress 
that resulted in his claimed PTSD, including the 
dates, exact location, and circumstances of the 
stressor events, as well as the names and 
organizations of any individuals involved.  
Particular emphasis should be placed upon any such 
incidents that the veteran now re-experiences as 
alleged stressors.  

a.  The RO should request that the veteran 
submit information pertaining to the SCUD 
missile attacks on his unit base camp.  He 
should state the approximate date of each 
attack.  He should indicate the location where 
the attacks occurred, where he was positioned 
at those times, and how close he was to any 
impact areas. 

b.  Concerning the boy whom he has described 
as being brutally killed by his unit members, 
the veteran should be asked to give a more 
precise date of the incident.  Where did the 
incident take place?  Was the incident 
reported to any official?  If so, what was the 
name and/or unit of the individual who took 
the report?     


c.  Similarly, with regard to seeing severely 
injured civilians, the veteran should be asked 
the dates of the events and whether they were 
reported by any official.  If any incident was 
reported, what was the name and/or unit of the 
individual who took the report?   

d.  The RO should request that the veteran 
submit information pertaining to the missions 
in which he was involved in the disarming of 
land mines or bombs.  He should state the 
approximate date of each mission and the names 
of the individuals assigned to that detail.  

e.  Finally, the veteran should be asked to 
supply the approximate dates(s) when he claims 
to have been actively engaged in combat.  

f.  The veteran should be asked to submit a 
copy of the videotape that he states can serve 
as evidence of the atrocities he witnessed.  

g.  The veteran should be advised that this 
information is vital to obtaining supportive 
evidence of the stressful events, and that he 
must be as specific as possible to facilitate 
a search for verifying information.

4.  The RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain copies 
of morning reports for the veteran's unit covering 
the time period(s) in question.  An attempt should 
also be made to obtain any additional personnel 
records indicating the veteran's location and 
duties, not already contained in the claims 
folder.


5.  The RO should then make a determination as to 
whether the veteran engaged in combat during his 
military service.  If the answer is in the 
affirmative, and his alleged stressors are related 
to such combat, the veteran's lay testimony 
regarding such claimed stressors must be accepted 
as conclusive as to their occurrence, and the 
further development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the provisions of 38 
U.S.C.A. 
§ 1154(b).

6.  In the event it is determined that the veteran 
did not participate in combat with the enemy, or 
that the alleged stressors were not related 
thereto, the RO should then review the file and 
prepare a summary of the veteran's claimed 
stressors, to include a copy of his March 1999 
stressor statements (and any additional 
information received from the veteran concerning 
his claimed stressors) and copies of the letters 
he mailed to his wife during active service.  
Copies of all service personnel records should 
also be made.  This information and a copy of this 
Remand decision should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for verification 
of the veteran's putative stressors.  

7.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

8.  If it is determined that the veteran engaged 
in combat during service and that his alleged 
stressor(s) is (are) related thereto or that he 
was otherwise exposed to a stressor or stressors 
in service, he should be afforded a VA psychiatric 
examination.  The claims folder and a copy of this 
Remand must be made available to the examiner 
prior to the examination in order that he or she 
may review pertinent aspects of the veteran's 
service and medical history.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form the 
basis of the opinions requested should be clearly 
set forth.  The psychiatrist should render an 
opinion as to the medical probability that the 
veteran currently suffers from PTSD resulting from 
his military experiences during the Gulf War.  It 
should be stated whether a current diagnosis of 
PTSD is linked to a specific corroborated stressor 
event (or events) experienced in the Persian Gulf 
War, pursuant to the diagnostic criteria set forth 
in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a diagnosis of 
PTSD is rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is based.

9.  The RO should schedule the veteran for a VA 
orthopedic examination.  The veteran should be 
properly notified of the date, time and place of 
the examination in writing.  The claims folder, 
to include a copy of this Remand decision, must 
be made available to the examiner for review 
prior to the examination.  Such tests as the 
examiner deems necessary should be performed.  If 
the examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

a.  The examiner should state whether it is at 
least as likely as not that the veteran's 
cervical spine (neck strain) disorder is 
etiologically related to any incident, 
accident, or exposure that occurred during his 
military service.  All opinions expressed 
should be supported by reference to pertinent 
evidence.

b.  The examiner should be asked to state the 
ranges of motion of the veteran's lumbar spine 
in degrees.  Moreover, the examiner should 
state the normal ranges of motion of the 
lumbar spine in degrees.

c.  The examiner should also be asked to 
describe the left knee and state whether there 
are any findings of subluxation, locking, 
swelling, or tenderness.  If lateral 
instability or subluxation of the left knee is 
present, such finding should be described as 
either mild, moderate or severe.  The 
examination must include measurements of the 
ranges of motion of the left knee in degrees.

d.  The examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected low back and/or left 
knee disabilities; and, if feasible, these 
determinations must be expressed in terms of 
the degree of additional range of motion loss 
or favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, or 
incoordination.

e.  The examiner should be asked to express an 
opinion as to whether pain in the low back or 
left knee could significantly limit functional 
ability during flare-ups or during periods of 
repeated use.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to pain 
on use or during flare-ups.

10.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

11.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

12.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims on appeal, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 U.S.C.A. § 
1154(b), 38 C.F.R. §§ 3.303, 3.304, 4.40, and 
4.45, and 38 C.F.R. § 3.655, if appropriate.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



